NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                    GERALDINE FAAS, Plaintiff/Appellee,

                                         v.

  SUNLAND HEALTH ASSOCIATES, LLC, et al., Defendants/Appellants.

                              No. 1 CA-CV 22-0006
                               FILED 11-1-2022


            Appeal from the Superior Court in Maricopa County
                           No. CV2021-091416
               The Honorable Stephen M. Hopkins, Judge

                                   AFFIRMED


                                    COUNSEL

Calderon Barton PLLC, Mesa
By Joshua D. Barton
Counsel for Plaintiff/Appellee

Jones Skelton & Hochuli PLC, Phoenix
By Jonathan Paul Barnes, Jr.
Co-Counsel for Defendants/Appellants

Ensign Services, Inc., Higley
By Michael J. Ryan, Michael S. Redhair
Co-Counsel for Defendants/Appellants
                    FAAS v. SUNLAND HEALTH, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Angela K. Paton delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Peter B. Swann joined.


P A T O N, Judge:

¶1             Sunland Health Associates, LLC, Montecito Post Acute Care
and Rehabilitation, the Ensign Group, Inc., Ensign Services, Inc., Bandera
Healthcare LLC, Bandera Healthcare Inc., and Karl Cooper (collectively
“Montecito”) appeal the superior court’s order denying a motion to compel
arbitration of Geraldine Faas’s wrongful death claim.

¶2             The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16, does
not preempt Arizona case law set forth in Dueñas v. Life Care Centers of
America, Inc., 236 Ariz. 130 (App. 2014) and Estate of DeCamacho ex rel.
Guthrie v. La Solana Care and Rehab, Inc., 234 Ariz. 18 (App. 2014) that a non-
signatory to an arbitration agreement is not bound to arbitrate a wrongful
death claim. We affirm.

                 FACTS AND PROCEDURAL HISTORY

¶3             Faas’s decedent signed an arbitration agreement in 2019 that
applied to the medical services provided by Montecito that expressly bound
his heirs and family members. The arbitration agreement provided that any
future arbitration shall be conducted “in accordance with the procedures
set forth in the [FAA]” and stated that the “agreement evidences a
transaction involving interstate commerce.”

¶4            After Faas filed a lawsuit alleging wrongful death, medical
negligence, violation of the Adult Protective Services Act, and breach of
contract, Montecito moved to compel arbitration of all claims based on the
arbitration agreement. Under Arizona case law, a non-signatory statutory
beneficiary’s wrongful death claim is not subject to a decedent’s arbitration
agreement, even if the agreement purported to bind the decedent’s heirs.
Dueñas, 236 Ariz. at 134, ¶ 2; id. at 138-39, ¶¶ 24-29; see also DeCamacho, 234
Ariz. at 25, ¶ 27. Accordingly, the superior court denied the motion to
compel arbitration of the wrongful death claim.




                                      2
                    FAAS v. SUNLAND HEALTH, et al.
                          Decision of the Court

                               DISCUSSION

¶5             Montecito argues the superior court erred in denying its
motion to compel arbitration of Faas’s wrongful death claim as violative of
congressional intent under the FAA. We review de novo the denial of a
motion to compel arbitration. Rizzio v. Surpass Senior Living LLC, 251 Ariz.
413, 417, ¶ 8 (2021).

¶6             The FAA mandates enforcement of arbitration agreements
“evidencing a transaction involving commerce.” 9 U.S.C. § 2. Section 2 of
the FAA establishes federal substantive arbitration law applying to any
arbitration agreement within the FAA and reflects congressional intent to
establish a “liberal federal policy favoring arbitration agreements” despite
contrary state policy. Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
460 U.S. 1, 24 (1983). Both state and federal courts must enforce the FAA
with respect to all arbitration agreements covered by that statute. Id.

¶7           When deciding whether parties agreed to arbitrate under the
FAA, courts apply ordinary state-law principles regarding contract
formation. First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995).
A court may invalidate an arbitration agreement without contravening
section 2 of the FAA based on generally applicable state-law contract
defenses. Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 686-87 (1996). A
court should give no preference to arbitration agreements but should apply
generally applicable law to decide whether a party agreed to arbitrate. See
Morgan v. Sundance, Inc., 142 S. Ct. 1708, 1713-14 (2022).

¶8            When an Arizona court determines the enforceability of an
arbitration agreement under the FAA, it applies Arizona common law
pertaining to contracts generally. Sec. Alarm Fin. Enters., L.P. v. Fuller, 242
Ariz. 512, 516, ¶ 11 (App. 2017); WB, The Bldg. Co., LLC v. El Destino, LP, 227
Ariz. 302, 308, ¶ 14 (App. 2011). The general rule is that an arbitration
agreement only binds the parties to the agreement. Dueñas, 236 Ariz. at 139,
¶ 26.

¶9            An arbitration agreement with a nursing home signed by a
patient does not bind non-signatory statutory beneficiaries to arbitrate their
wrongful death claims. Id. at 138-39, ¶¶ 23-29; see also DeCamacho, 234 Ariz.
at 25, ¶ 27. This is because a wrongful death claim is a claim for an act that
would “if death [of the decedent] had not ensued, have entitled [the
decedent]” to sue for the injury. A.R.S. § 12-611. Because a decedent cannot
maintain an action, the Legislature provided for the cause of action to vest
in the decedent’s survivors. A.R.S. § 12-612. As such, it belongs solely to



                                      3
                    FAAS v. SUNLAND HEALTH, et al.
                          Decision of the Court

the statutory beneficiary and at no point belongs to the decedent. See
DeCamacho, 234 Ariz. at 24-25, ¶¶ 24-27 (statutory beneficiary
independently holds the wrongful death claim); Huebner v. Deuchle, 109
Ariz. 549, 549-50 (1973); A.R.S. §§ 12-611, -612.

¶10           Any express language in an arbitration agreement purporting
to bind non-signatory statutory beneficiaries to arbitrate is unenforceable
as to a wrongful death claim. Dueñas, 236 Ariz. at 138-39, ¶ 25. Thus, under
Arizona law, the superior court here correctly ruled that the arbitration
agreement did not bind Faas, a non-signatory statutory beneficiary, on her
wrongful death claim. WB, The Bldg. Co., 227 Ariz. at 306, ¶ 11 (noting that
a court will only compel arbitration when an arbitration provision is
enforceable).

¶11            Montecito argues the FAA preempts Dueñas and DeCamacho
because the judicially created rules set forth in those cases impermissibly
discriminate against Arizona arbitration agreements by treating them
differently from other agreements. Indeed, Dueñas and DeCamacho both
recognized that a settlement agreement between a patient and healthcare
facility as to the patient’s personal injury claim may bar a claim by a
statutory beneficiary based on the same underlying conduct, but that an
arbitration agreement signed by a patient is not enforceable against a non-
signatory statutory beneficiary as to a wrongful death claim. Dueñas, 236
Ariz. at 139, ¶¶ 27-29; DeCamacho, 234 Ariz. at 25-26, ¶¶ 27-33. Montecito
argues this disparate treatment is impermissible under the FAA, relying on
AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011). In Concepcion, the
United States Supreme Court stated that the FAA displaces state-law
contract defenses applied in a way that has a disproportionate impact on
arbitration agreements. 563 U.S. at 341-43. But Dueñas and DeCamacho do
not contravene Concepcion; these cases merely interpret Arizona wrongful
death law and statutes to determine who holds an interest in a claim and
whether a non-signatory to an arbitration agreement can have that interest
impaired by another person. Dueñas, 236 Ariz. at 138-39, ¶¶ 23-29;
DeCamacho, 234 Ariz. at 24-25, ¶¶ 24-27.

¶12            In other words, because the decedent never owned the claim
that Faas now brings, the decedent could not—while alive—agree to
arbitrate that claim after the decedent dies. See Duenas, 236 Ariz. at 138-39,
¶ 25. Whereas, because the wrongful death action itself cannot accrue if the
underlying injury claim is settled before the decedent dies, a settlement of
the injury is necessarily a settlement of the wrongful death claim. See A.R.S.
§ 12-611; see also Schoenrock v. Cigna Health Plan of Ariz., Inc., 148 Ariz. 548,
551 (App. 1985). This is due to the unique nature of a wrongful death action


                                       4
                     FAAS v. SUNLAND HEALTH, et al.
                           Decision of the Court

in that it accrues after death; it is not the result of a rule that categorically
disfavors arbitration.

¶13            Montecito correctly notes that the FAA requires courts to
enforce arbitration agreements involving interstate commerce, and
“includes no exception for personal-injury or wrongful-death claims.” 9
U.S.C. § 2; Marmet Health Care Ctr., Inc. v. Brown, 565 U.S. 530, 532-33 (2012)
(vacating state court decision setting forth general state policy prohibiting
enforcement of pre-dispute arbitration clauses in a nursing home admission
agreement to arbitrate personal-injury or wrongful-death claims as a
categorical rule prohibiting arbitration of a particular type of claim). But
the fact that wrongful death claims can be arbitrable—if, for example, Faas
had been a party to the agreement—does not mean that the superior court
must enforce an arbitration agreement to which Faas was not a party. The
FAA does not require parties to arbitrate claims when they have not agreed
to do so. Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 219-21 (1985).

¶14             Ultimately, this case is about consent. Volt Info. Scis., Inc. v.
Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989) (stating that
“[a]rbitration under the [FAA] is a matter of consent, not coercion . . . .”). A
patient who signs an arbitration agreement binding his heirs consents to
arbitrate his own personal injury claim. See U.S. Insulation Inc. v. Hilro
Const. Co., Inc., 146 Ariz. 250, 256 (App. 1985) (stating that “the arbitration
clause constitutes the consent of the parties to the establishment of extra-
legal machinery for the settlement of their disputes”). But a patient does
not—and cannot—consent on behalf of non-signatory statutory
beneficiaries to arbitrate the statutory beneficiaries’ future wrongful death
claim. See Dueñas, 236 Ariz. at 139, ¶ 27 (noting that patient’s agent “could
not contractually limit the children’s personal claims without their assent”).

¶15           Nothing in the FAA “purports to alter background principles
of state contract law regarding the scope of agreements” or “who is bound
by them.” Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 630 (2009). The FAA
does not preempt Arizona law that a non-signatory to an arbitration
agreement is not bound to arbitrate a wrongful death claim. Faas may
litigate her wrongful death claim.

                                CONCLUSION

¶16         For the foregoing reasons, we affirm the superior court’s
ruling denying Montecito’s motion to compel arbitration of Faas’s
wrongful death claim. Because this action does not arise out of a contract
within the meaning of the applicable statute, we deny Faas’s request for



                                        5
                   FAAS v. SUNLAND HEALTH, et al.
                         Decision of the Court

attorneys’ fees under A.R.S. § 12-341.01. See ML Servicing Co., Inc. v. Coles,
235 Ariz. 562, 570, ¶¶ 30-32 (App. 2014). We award costs to Faas upon
compliance with Arizona Rule of Civil Appellate Procedure 21.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        6